On Petition for Reinstatement.
This cause came on for further consideration upon the filing of a petition for reinstatement by respondent, Irving Bell. In accordance with Gov. Bar R. V(29), respondent’s petition for reinstatement was referred to the Board of Commissioners on Grievances and Discipline. The Board of Commissioners on Grievances and Discipline filed its Final Report in this court on October 29, 1991, and its amended Final Report on October 31, 1991, recommending that the petition for reinstatement of Irving Bell be granted. No objections to said Final Report were filed.
The court coming now to consider its order of December 31, 1984, indefinitely suspending respondent, Irving Bell, from the practice of law pursuant to Gov. Bar R. V(6)(b) (now V[7][b]), and its order of November 9, 1988, denying respondent’s previously filed petition for reinstatement, finds that respondent has complied with both orders and with the provisions of Gov. Bar R. V(25) through (28). On consideration thereof, and the amended Final Report of the Board of Commissioners on Grievances and Discipline,
*1232IT IS ORDERED by the court that the petition for reinstatement of Irving Bell, Attorney Registration Number 0026317, be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that respondent be taxed the costs of these proceedings in the amount of $1,293.02, less the deposit of $500, for a total balance due of $793.02, which costs shall be payable to this court on or before February 14, 1992, by certified check or money order.
IT IS FURTHER ORDERED that respondent forthwith comply with the registration requirements of Gov. Bar R. VI.
For earlier cases, see Disciplinary Counsel v. Bell (1984), 15 Ohio St.3d 118, 15 OBR 269, 472 N.E.2d 1069, and (1988), 39 Ohio St.3d 276, 530 N.E.2d 404.
Moyer, C.J., Sweeney, Douglas, Wright and H. Brown, JJ., concur.
Holmes and Resnick, JJ., dissent.